Citation Nr: 0013816	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-43 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to an initial compensable rating for status 
post right ovarian cystectomy and right linear salpingostomy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 21, 1992 to April 
15, 1996.

The current appeal arose from a June 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The RO denied entitlement to service 
connection for residuals of a back injury, bilateral ankle 
and knee disorders, migraine, increased cholesterol, back 
pain due to large breasts, and obsessive compulsive 
personality disorder.  The RO granted entitlement to service 
connection for status post right ovarian cystectomy and right 
linear salpingostomy with assignment of a noncompensable 
evaluation effective April 16, 1996.

In December 1996 the veteran presented oral testimony before 
a Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.  The Hearing Officer 
affirmed the determinations previously entered in September 
1997.

In May 1998 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for obsessive compulsive 
personality disorder and increased cholesterol, granted 
entitlement to service connection for residuals of a back 
injury, a bilateral knee disorder, and migraine headaches, 
and remanded the issues of entitlement to service connection 
for a bilateral ankle disorder and back pain due to large 
breasts, and an initial compensable evaluation for status 
post right ovarian cystectomy and right linear salpingostomy.

In June 1998 the RO implemented the Board's May 1998 decision 
by reflecting chronic mechanical low back pain, bilateral 
knee chondromalacia, and tension headaches each with 
assignment of 10 percent evaluations effective from April 16, 
1996.  A notice of disagreement was not filed with the above 
determination.

In February 1999 the RO affirmed the denial of entitlement to 
service connection for a bilateral ankle disorder and a back 
disorder due to the size of the veteran's breast.  The RO 
also clarified that its grant of service connection for 
mechanical low back pain included levoscoliosis with 
thoracolumbar rib hump and continued the 10 percent 
evaluation.  

Received in October 1999 was a statement to the RO from the 
appellant wherein she discussed the nature and extent of 
severity of her low back disability.  The Board has 
interpreted her statement as a notice of disagreement with 
the February 1999 RO continuation of the 10 percent 
evaluation for her service-connected low back disability.  
This issue is addressed in the remand portion of the 
decision.  The appellant also indicated it was not her 
intention to seeks any compensation due to breast size to 
include reduction of breasts.  The Board has construed the 
appellant's statement as a withdrawal of the claim of 
entitlement to service connection for back pain due to breast 
size, and such claim will not be addressed as part of the 
current appeal.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
bilateral ankle disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  Medical examiners find no more than mild at most current 
symptomatic manifestations associable with the veteran's 
status post ovarian cystectomy and right linear 
salpingostomy.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.   The criteria for an initial compensable evaluation for 
status post ovarian cystectomy and right linear salpingostomy 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. §§ 4.2, 4.7, 4.116, Diagnostic Code 7615 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection for a bilateral ankle disorder

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  And while it need not be conclusive, it must be 
"possible".  See Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  A claimant may submit some supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).  

Further discussion of these exceptions are found with regard 
to "inherently incredibility" in Samuels v. West, 11 Vet. 
App. 433 (1998); or when "outside the scope of competence", 
in Jones v. West, 12 Vet. App. 383 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Service connection may be established for disability incurred 
in or aggravated by active military service  38 U.S.C.A. §§ 
1110 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 71 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  

But a lay witness is not capable of offering evidence 
requiring medical knowledge.  Espiritu v. Derwinski, op. cit.

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

The September 1992 entrance examination report shows no 
evidence or findings of any ankle abnormalities.  

A November 1992 private bone scan showed "post traumatic or 
stress changes at the knees and ankles.  No evidence of 
stress fracture."  

Service medical records mention that the veteran had 
complained in 1993 of pain in both knees, ankles and in her 
arches.  This was felt to be due to plantar fasciitis and she 
was prescribed Indocin and other medications.

In April 1993 the veteran was assessed by physical therapy to 
have sprained her right ankle and foot the prior Friday.  She 
was still having some joint stiffness and pain, but X-rays 
were negative for fracture.

In November 1993 the veteran reported having pain in the 
right ankle after an August 1993 injury after a jump from a 
helicopter.  She had inverted her foot on landing after the 
jump and developed swelling and bruising in the foot.  X-rays 
showed no fracture.

In March 1994 the veteran was seem with complaints of pain 
and possible stress fracture to the right foot.  She had done 
a 12 mile march 5 days before and the following day had run 4 
miles before stopping due to pain on the top of her right 
foot.  It was noted that she walked with a slight limp.  
There was tenderness on the "left" foot in the metatarsal and 
plantar surface areas.  X-rays showed no fracture.  There was 
a "chip" on the lateral ankle which was noted not to be 
tender.

The February 1996 separation examination report shows that 
the veteran, who was then pregnant, indicated having multiple 
joint pain including the ankles.  In March 1996 she 
reiterated her complaints reported as ongoing since 1992.  

A March 1997 VA examination report shows the veteran reported 
that as a military policeman, she had carried heavy equipment 
and complained of stress fractures of both ankles.  She said 
that a bone scan had confirmed them in 1992 while she was in 
basic training.  


The veteran stated that the ankle difficulty in service had 
been aggravated by prolonged walking, and since leaving the 
service she had had no problems.  A preliminary diagnosis was 
made of chronic bilateral ankle sprains.  A special 
orthopedic examination concluded in a diagnosis of normal 
bilateral ankles.  X-ray studies were reported as normal.

A January 1999 official independent orthopedic examination 
for VA compensation purposes is of record.  The veteran 
reported that in a 1995 jump from a plane she injured her 
ankles and learned soon thereafter, when she immediately 
sought care, that she had stress fractures from her knees 
down for which she took physical therapy with some benefit.  
Since then she had had intermittent aching, aggravated by 
weather changes.  The ankle pain did not radiate.  Neither 
ankle was worse than the other.  She had some popping and 
swelling and grinding in the ankles but no discoloration of 
the legs and feet.  Staying off her feet would seemingly 
relieve the ankle pain.  It was noted that X-rays of both 
ankles from January 1999 were normal.  
The pertinent diagnosis was bilateral mild ankle sprains in 
1995, now resolved; and normal physical examination of the 
ankles.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that her claim is well grounded; that is, that her claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
her claim of entitlement to service connection for a 
bilateral ankle disorder must be denied as not well grounded.


The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

While there is some sign of mild bilateral ankle symptoms in 
service, these apparently resolved by the time of separation.  
In this regard, the veteran's statements have been entirely 
credible and are supported by the clinical evidence.

Nonetheless, by her own admission, she has not been having 
ankle problems since service.  More importantly, there is no 
evidence of record establishing that the veteran currently is 
suffering from a chronic acquired disorder of either ankle.  
The most recent VA examination reports show the examiners 
unequivocally concluded that there was no disorder of either 
ankle found on examination.  

Because the veteran has failed to establish proof of a 
current disorder of either ankle, the Board finds that her 
claim of entitlement to service connection for a chronic 
bilateral ankle disorder must be denied as not well grounded.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that the 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service).

The veteran's own opinion and statements will not suffice to 
well ground her claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical diagnosis to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).


Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a chronic bilateral ankle disorder linked to her 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground her claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a chronic bilateral 
ankle disorder, the doctrine of reasonable doubt has no 
application to her case.


Initial compensable evaluation for status 
post right ovarian cystectomy and right 
linear salpingostomy

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule 
represent as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).



In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

Under diagnostic code 7615, ratings are assigned for disease, 
injury, or adhesions of an ovary.  A 30 percent evaluation 
may be assigned for symptoms not controlled by continuous 
treatment.  A 10 percent evaluation may be assigned for 
symptoms that require continuous treatment.  A noncompensable 
evaluation may be assigned for symptoms that do not require 
continuous treatment.  38 C.F.R. § 4.116; Diagnostic Code 
7615.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the 


Factual Background

As noted at the time of a VA examination in April 1997, in 
service in 1992 and 1993, the veteran was on various birth 
control medications.  She began having irregular menses and 
developed one or more ovarian cysts.  She took Depo-Provera 
injections (the last one in August 1996, the day after her 
delivery).  With such care, the cysts would reabsorb.  
Immediately after delivery 8 months before the VA 
examination, she had been given a Pap smear which was read as 
abnormal in some respect.  She was later told that it had 
probably been all right and probably due to blood 
contamination in the specimen.

From a comprehensive historical viewpoint, in service, the 
veteran had an ectopic pregnancy in the right Fallopian tube 
(treatment and pathology reports from which are in the 
service file).  At the time of removal of the conceptional 
material from the right tube, there was also removal of a 
cyst from an ovary.  

The veteran stated in 1997 that over the years she had had 
cysts, and currently had one on the right side.  She had had 
an ultrasound done several days before which confirmed it.  
She was also noted to have had fecal material on that side.  
The veteran reported having pain and dryness on intercourse 
without bleeding, and she reportedly had some discharge.  
Historically, the examiner noted that she had had a 
salpingectomy for right ectopic pregnancy and removal of an 
ovarian cyst in 1995, and had vaginally delivered a healthy, 
full term female child in 1996.


The 1997 laboratory report was negative except for the 
presence of epithelial cell changes associated with some 
inflammation including squamous metaplasia.  There were no 
endocervical components identified.  Radiological evaluations 
showed the uterus to be poorly outlined and with an 
anteverted appearance.  The uterus measured about 6.4 x 5.1 x 
4.0 cm.  Both ovaries were shown and there was a small 
anechoic lesion in the right ovary consistent with a small 
cyst.  

Subsequent VA outpatient reports show occasional complaints 
of abdominal or pelvic pain and the suggestion that the 
veteran may have had recurrence of an ovarian cyst in July 
1997.  One Pap test was thought to be abnormal in November 
1998, but repeated more thorough cytoscopy assessment showed 
findings to be normal. 

A January 1999 VA gynecological examination report shows the 
history given above was repeated.  It was noted that over the 
years the veteran had had several suggested abnormal Pap 
tests, but these had not been confirmed on subsequent follow-
up tests.  Most recently she had had a normal Pap test two 
weeks before.  

The examiner discussed her history and symptoms in detail, 
the report from which is of record.  The examiner put the 
issues into three categories: (1) previous history of ectopic 
pregnancy and revision of ovarian cysts found at that time; 
(2) recurrent ovarian cysts; and (3) pelvic pain related to 
intercourse, and unrelated to menstrual function.

In dealing with each in turn, the examiner noted that her 
surgery for tubal ectopic pregnancy and revision of a corpus 
luteum cyst, which was a normal occurrence during pregnancy, 
had been resolved.

As for her recurrent ovarian cysts, it was noted that this 
reflected an entity not uncommon in some patients who 
developed sequential ovarian cysts from the normal 
functioning of the normal ovary.  This entity was treated 
with various oral contraceptive tablets.  


It was noted that the veteran's records showed that this had 
been done, and the problem, as reflected in the most recent 
ultrasound, had been resolved.  The examiner further noted 
however, that this could recur unpredictably at which time, 
when observed, she would require treatment with oral 
contraceptives.

As for the pain the veteran alleged during and not during 
sexual intercourse and during menses, the examiner felt that 
her physical examination findings suggested rather that she 
was chronically constipated.  The examiner felt that a great 
deal of her discomfort arose from that fact, rather than 
anything of a gynecological nature, and for which he 
recommended various regimens.  


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial compensable evaluation for status 
post right ovarian cystectomy and right linear salpingostomy 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her service-connected gynecological disability (that are 
within the competence of a lay party to report) are 
sufficient to conclude that her claim for an initial 
compensable evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).


The Board is also satisfied that as a result in part of the 
Board's May 1998 remand of the case to the RO for further 
development and adjudicative actions, all relevant facts have 
been properly developed to their full extent, and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard the veteran was given the opportunity to 
submit additional evidence in support of her claim and has 
stated that no further evidence is forthcoming.  She was also 
afforded the benefit of a contemporaneous VA examination 
which, to an acceptable degree for the purpose of the present 
determination, was responsive to the remand directives.  The 
Board is unaware of any additional evidence cited by the 
veteran which has not already been requested and/or obtained 
and associated with the claims file.  The record is 
sufficiently complete and there is no further duty to assist 
the veteran in the development of her appeal.

As the Board noted earlier, this case involves an appeal as 
to the initial rating.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the 
case at hand, the Board finds that a staged rating is not 
appropriate.

In this case, the veteran has complained of occasional 
discharge, ongoing pelvic or abdominal pain and dryness 
without bleeding with and without intercourse.  In service in 
1995, she had a salpingectomy for right ectopic pregnancy and 
removal of an ovarian cyst, and vaginally delivered a 
healthy, full term female child in 1996 shortly after 
separation from service.  Since then, she apparently has 
alleged some recurrence of the ovarian cysts which are 
reabsorbed in time.  There is no current evidence of such a 
cyst on ultrasound.  And while she has occasionally had 
questionable Pap tests, follow-ups of these have all been 
normal.


The Board is constrained from making medical judgments 
contrary to qualified opinion(s), which in this case are 
quite both abundant and adequate.  In this regard, recent 
examiners have found, in assessments which are entirely 
consistent with all of the other post-service assessments of 
record, that the veteran has no significant residuals from 
her inservice problems and associated surgery. 

And while pain is something which must be taken into 
consideration in rating any given disability, there is no 
medical opinion to the effect that her current pain with or 
without intercourse is due to her service-connected 
gynecological disability at issue.  The fact that the 
veteran, who is not a medical expert, sincerely believes that 
one or another symptoms may be due to a given entity is not 
something which can be used to refute the determination of a 
medical expert.  See Espiritu, op. cit.  

The current noncompensable evaluation under diagnostic code 
7615 contemplates a disease, injury, or adhesions of an ovary 
productive of symptoms which do not require continuous 
treatment.  The next higher (compensable) evaluation of 10 
percent contemplates the presence of symptoms that require 
continuous treatment.  As the Board noted earlier, competent 
medical opinion of record shows that the appellant's in-
service reported gynecological symptomatology has resolved, 
and any symptomatology that has been experiencing has been 
related to gastrointestinal origins.  Consequently no basis 
has been presented upon which to predicate a grant of 
entitlement to a compensable evaluation, initial or 
otherwise.  In this regard, the Board notes that no question 
has been presented as to which of two evaluations would more 
properly classify the severity of the appellant's 
gynecological disability.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for status post right ovarian 
cystectomy and right linear salpingostomy.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
not only provided the veteran but also discussed the criteria 
for assignment of an extraschedular evaluation.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as warrant referral of 
her case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).






In this case, other than as contemplated under the schedular 
provisions, the veteran is not shown to have lost time from 
work, nor are there any other factors such as frequent 
hospitalizations which might suggest a disability picture 
which is any way unusual or exceptional in nature as to 
warrant referral of her case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of her 
service-connected gynecological disability.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a bilateral ankle 
disorder, the appeal is denied.

Entitlement to an initial compensable rating for status post 
right ovarian cystectomy and right linear salpingostomy is 
denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, in February 1999 the RO affirmed 
the 10 percent evaluation for the service-connected chronic 
mechanical low back strain noted to include levoscoliosis 
with thoracolumbar rib hump.  In October 1999 the appellant 
submitted a statement in response to the RO's determination 
which the Board has construed as a notice of disagreement.  
Where there has been an readjudication of a claim and an 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Malincon v. Brown, 12 Vet. App. 238 (1999).

Accordingly, the Board is remanding this case to the RO for 
further action as follows:

The RO should issue a statement of the 
case as to the denial of entitlement to 
an evaluation in excess of 10 percent for 
chronic mechanical low back strain with 
levoscoliosis and thoracolumbar rib hump 
and hypertrophic end changes of the 
thoracic spine.  The veteran should be 
advised of the need to submit a timely 
filed substantive appeal if she wishes 
appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

